Citation Nr: 1752875	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  13-03 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a circumcision.

2. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a migraine headache disability (migraines).

3. Entitlement to service connection for migraines.

4. Entitlement to service connection for irritable bowel syndrome (IBS).

5. Entitlement to service connection for chronic fatigue syndrome (CFS).

6. Entitlement to service connection for obstructive sleep apnea (OSA).

7. Entitlement to service connection for a skin condition of the back.

8. Entitlement to service connection for diabetes mellitus.

9. Entitlement to service connection for hypertension.

10. Entitlement to service connection for gout.

11. Entitlement to service connection for a prostate condition.

12. Entitlement to a compensable rating for a right little finger disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1978 to October 1992, including service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In July 2010, the RO denied reopening the claims of entitlement to service connection for diabetes, hypertension, gout, and a prostate condition.  Although the RO treated the claims as applications to reopen claims previously denied in an October 2009 rating decision, the October 2009 rating decision denying entitlement to service connection for diabetes, hypertension, gout, and a prostate condition did not become final.  The July 2010 rating decision was issued within one year of the October 2009 rating decision, decided the same issues, and considered new evidence received since the October 2009 rating decision.  For these reasons, the Board finds that the October 2009 rating decision did not become final.  Therefore, the issues on appeal from the July 2010 rating decision are properly characterized as claims for service connection instead of applications to reopen.

In March 2011, the RO, in pertinent part, denied entitlement to an increased rating for a right little finger disability, as well as entitlement to service connection for CFS and IBS.  The RO also denied the application to reopen the previously denied claim of service connection for migraine headaches.

In February 2012, the RO denied entitlement to service connection for OSA and acne (rash) on back, and denied reopening the claim of entitlement to service connection for residuals of circumcision.

Regardless of any RO determinations on the applications to reopen, however, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, in consideration of the holdings in Brokowski and Clemons, the Board has recharacterized the claims as reflected on the title page.

The Board notes that the Veteran filed a May 2017 notice of disagreement (NOD) as to the issues of entitlement to a total disability rating based on individual unemployability, an increased initial rating for PTSD and service connection for a back disability, kidney cancer, and coronary artery disease.  The RO acknowledged the May 2017 NOD in a letter that same month, but no statement of the case has been issued as to these issues.  Therefore, the Board does not have jurisdiction over these issues and they will not be considered as part of the present appeal.  

The issues of entitlement to service connection for migraines, IBS, CFS, a skin condition of the back, diabetes mellitus, gout, and a prostate condition, entitlement to a compensable rating for a right little finger disability, and whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a circumcision are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. In June 2016, prior to promulgation of a decision in the appeal, the Board received a statement from the Veteran indicating that he wished to withdraw his appeals for service connection for OSA and hypertension.

2. In October 1993, the VA denied the claim of service connection for migraines.  The Veteran was notified and neither appealed this decision nor submitted new and material evidence within the one year appeal period.

3. Evidence received since the October 1993 decision relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim of service connection for migraines.



	(CONTINUED ON NEXT PAGE)



CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal by the Veteran seeking service connection for OSA have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).

2. The criteria for withdrawal of a Substantive Appeal by the Veteran seeking service connection for hypertension have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).

3. The October 1993 decision that denied service connection for migraines.  38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2017).

4. Evidence received since the October 1993 decision is new and material, and the claim of entitlement to service connection for migraines is reopened.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims Withdrawn Per the Veteran's Request

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Veteran perfected appeals from July 2010 and February 2012 rating decisions that, in pertinent part, denied entitlement to service connection for OSA and hypertension. However, in a June 2016 statement, the Veteran indicated that he wished to withdraw his appeal seeking service connection for those conditions. Once the Board received the Veteran's statement withdrawing those claims, there remained no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the claims for service connection for OSA and hypertension, and they are therefore dismissed.  38 U.S.C.A. 
§ 7105(d)(5).

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In this case, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Reopening Based on New and Material Evidence

Service connection for migraines was denied by an October 1993 rating decision.  Notice was provided and the Veteran neither appealed the decision nor submitted new and material evidence within the one year appeal period.  It thus became final.  See 38 U.S.C.A. § 7103, 7104; 38 C.F.R. §§ 20.1100.  The same factual basis is not generally thereafter considered.

An exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If such new and material evidence had been submitted and had not been acted upon, a claim could still be pending until a decision had been made on that evidence.  See 38 C.F.R. § 3.160(c)("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); see also Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007) ("[A] claim remains pending-even for years-if the Secretary fails to act on a claim before him").  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim. Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

Under applicable regulations, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim. Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Migraines

As noted above, in October 1993, the VA denied the Veteran's claim for entitlement to service connection for migraines.  The Veteran was notified of this denial, but did not appeal the decision.  Therefore, the decision was final.  See 38 U.S.C.A. § 7103, 7104; 38 C.F.R. §§ 3.156, 20.1100.

The October 1993 denial of service connection for migraines was based on a determination that there was no current diagnosis of migraine headaches.  The evidence before the RO included the Veteran's service treatment records and an April 1993 VA examination report.

The evidence received since the October 1993 rating decision includes VA treatment records, private treatment records, lay statements, and a February 2011 VA PTSD examination report.  During the February 2011 VA examination, the Veteran reported having an ongoing and active migraine headaches disability.  An August 2004 private treatment record also indicated that the Veteran complained of migraines.  The Board notes that the Veteran is competent to report that he experiences headaches.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As this evidence relates to the basis of the prior denial, it is new and material, and reopening of the claim for service connection for migraines is warranted.


ORDER

The appeal seeking service connection for OSA is dismissed.

The appeal seeking service connection for hypertension is dismissed.

New and material evidence has been received and the claim for entitlement to service connection for migraines is reopened.


REMAND

Further development is necessary prior to analyzing the merits of these claims.

The record reflects that VA-generated evidence has been added to the claims file since the claims were last adjudicated in the May 2016 Supplemental Statement of the Case (SSOC). In this regard, after the SSOC, the following evidence was added to the claims file: a VA examination report for fingers in July 2016 and VA treatment records were added in July and October 2016.  Because a supplemental statement of the case (SSOC) was not issued with consideration of this new evidence and as there is no indication that the Veteran has specifically waived initial AOJ adjudication of the new evidence, a remand is required for the AOJ to consider the new evidence in a SSOC.

As noted above, the Veteran has reported having migraine headaches.  A diagnosed migraine headache is documented in his service treatment records.  He contends that his current migraine headaches are related to the migraine headache during service.  The Veteran has not yet been afforded a VA examination.  A VA examination in this instance is warranted.  There is evidence of current migraine headaches and the Veteran's service treatment records document a diagnosis of a migraine headache, but there is insufficient competent medical evidence on file to decide the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As such, on remand, a VA examination should be obtained in order to assist in determining whether any current migraine headache disability is related to, or caused by, service.

The Veteran is also diagnosed with gout, a skin condition on his back, and diabetes mellitus.  See VA and private treatment records.  The Veteran also reports symptoms of CFS, IBS, and a prostate condition.  See February 2011 VA examination report.  He contends that these conditions are related to service, including exposure to environmental hazards during his deployment in Southwest Asia.  The VA must provide a VA examination in this instance as there is insufficient competent medical evidence on file to decide the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006). As such, on remand, a VA examination should be obtained in order to assist in determining whether the currently diagnosed gout, a skin condition on his back, and diabetes mellitus and reported symptoms of CFS, IBS, and a prostate condition are related to or caused by service, to include any exposure to environmental hazards during the Veteran's deployment in Southwest Asia. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's updated VA medical records, and any identified private treatment records.

2. Schedule the Veteran for all appropriate VA examinations to determine the nature and etiology of his diagnosed gout, skin condition of the back, and diabetes mellitus, as well as any currently diagnosed CFS, IBS, and prostate condition.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

For EACH claimed disability, diagnosed gout, skin condition of the back, diabetes mellitus, CFS, IBS, and a prostate condition, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the currently diagnosed condition is related or caused by service.  

A detailed rationale should be provided for the opinions rendered.  If the examiner cannot provide the requested information without resort to speculation, he or she must state the reasons why, and if an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available.


3. After completion of the above and compliance with the requested action has been ensured, adjudicate the remaining issues on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


